     Case 1:19-cv-01219-NONE-JLT Document 49 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MARINO ANTONIO HERNANDEZ,                        Case No. 1:19-cv-01219-NONE-JLT (PC)

12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       TO DISMISS CERTAIN CLAIMS WITH
13           v.                                        PREJUDICE
14    J. MARCELO, et al.,                              (Doc. 1)
15                       Defendants.                   14-DAY DEADLINE
16

17          Previously, the Court dismissed, with leave to amend, Plaintiff’s official-capacity

18   deliberate indifference, Americans with Disabilities Act, and Rehabilitation Act claims. (Doc.

19   46.) The Court dismissed, without leave to amend, Plaintiff’s individual-capacity ADA and RA

20   claims. (Id.). The Court allowed Plaintiff’s individual-capacity deliberate indifference claims to

21   proceed. (Id.)

22          On April 14, 2021, Plaintiff filed a notice that he wishes to proceed only on the

23   individual-capacity deliberate indifference claims and to dismiss all other claims with prejudice.

24   (Doc. 48.) Accordingly, for the reasons set forth in the findings and recommendations (Doc. 35)

25   and the order adopting the findings and recommendations (Doc. 46), the Court RECOMMENDS

26   that Plaintiff’s official-capacity deliberate indifference, ADA, and RA claims be DISMISSED

27   with prejudice.

28          These Findings and Recommendations will be submitted to the United States District
     Case 1:19-cv-01219-NONE-JLT Document 49 Filed 04/27/21 Page 2 of 2


 1   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

 2   service of these Findings and Recommendations, Plaintiff may file written objections with the

 3   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

 4   Recommendations.” Failure to file objections within the specified time may result in waiver of

 5   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 6   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 7
     IT IS SO ORDERED.
 8

 9      Dated:     April 27, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
